Exhibit 10.1

 

FOURTH AMENDMENT TO

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

THIS FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”) is made as of the 23rd day of February, 2010, between Crystal River
Capital, Inc., a Maryland corporation (“Borrower”), and Brookfield US
Corporation, f/k/a Brascan (US) Corporation (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and Lender are parties to that certain Amended and Restated
Revolving Credit Agreement dated as of November 8, 2007, as amended pursuant to
that certain First Amendment to Amended and Restated Revolving Credit Agreement
dated as of March 7, 2008, as further amended by that Second Amendment to
Amended and Restated Revolving Credit Agreement dated as of August 7, 2008, as
further amended by that Third Amendment to Amended and Restated Revolving Credit
Agreement dated as of February 26, 2009 (as further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
unless otherwise defined herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement); and

 

WHEREAS, Borrower and Lender desire to amend the Credit Agreement as hereinafter
set forth;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.             Lender Consent.  For purposes of the Credit Agreement, Lender
hereby consents to Borrower entering into and engaging in (a) a merger on
substantially the terms and conditions set forth in that certain Agreement and
Plan of Merger dated as of February 23, 2010 among Brookfield Asset Management
Inc., B Acquisition Sub Inc., and Borrower (the “Merger Agreement”), and (b) the
CMBS Sales and the Collateral Management Assignment, as such terms are defined
in the Merger Agreement.  Lender further agrees to take such further action, at
Borrower’s sole cost and expense, as may be necessary to release any Lien it may
have in any assets that constitute Collateral transferred in connection with the
CMBS Sales and the Collateral Management Assignment.

 

2.             Amendment to the Credit Agreement.  Section 12.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 


“12.1       TERM. THIS AGREEMENT, WHICH SHALL INURE TO THE BENEFIT OF AND SHALL
BE BINDING UPON THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF BORROWER AND
BRASCAN, SHALL BECOME EFFECTIVE ON THE DATE HEREOF AND SHALL CONTINUE IN FULL
FORCE

 

--------------------------------------------------------------------------------


 


AND EFFECT UNTIL AUGUST 31, 2010 (THE “TERM”) UNLESS SOONER TERMINATED AS HEREIN
PROVIDED; PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, THE TERM SHALL
EXPIRE UPON THE LATEST OF (I) MAY 25, 2010, (II) THE EFFECTIVE TIME (AS DEFINED
IN THE MERGER AGREEMENT) AND (III) THIRTY (30) CALENDAR DAYS FOLLOWING THE
TERMINATION OF THE MERGER AGREEMENT, BUT IN NO EVENT LATER THAN AUGUST 31,
2010.”


 

3.             Representations and Warranties of Borrower.  Borrower represents
and warrants as follows:

 

(a)           Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Maryland;

 

(b)           The execution, delivery and performance by Borrower of this
Amendment are within Borrower’s corporate powers, have been duly authorized by
all necessary corporate action and do not (i) contravene Borrower’s charter or
by-laws, or (ii) violate the law or any material contractual restriction binding
on or affecting Borrower;

 

(c)           No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by Borrower of this Amendment;

 

(d)           Each representation or warranty of Borrower set forth in the
Credit Agreement is hereby restated and reaffirmed as true and correct on and as
of the date of this Amendment, and after giving effect to this Amendment and the
Merger Agreement, as if such representation or warranty were made on and as of
the date of, and after giving effect to, this Amendment and the Merger Agreement
(except to the extent that any such representation or warranty expressly relates
to a prior specific date or period and except to the extent of changes in facts
or circumstances permitted by the terms of the Credit Agreement and Lender’s
consent in Section 1 of this Amendment);

 

(e)           This Amendment constitutes the legal, valid and binding obligation
of Borrower, enforceable against Borrower in accordance with its terms; and

 

(f)            No Default or Event of Default is existing.

 

4.             Reference to and Effect on the Credit Agreement and the Other
Documents.

 

(a)           On and after the date hereof each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Other Documents to
“the Credit Agreement,” “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

(b)           Except as specifically amended above, the Credit Agreement and all
Other Documents, are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.  Borrower has no knowledge of any
challenge to Lender’s claims arising under the Credit Agreement or the Other
Documents or the effectiveness of the Credit Agreement or the Other Documents.

 

(c)           The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of Lender under any of the Credit Agreement or the Other
Documents, nor constitute a waiver of any provision of any of the Credit
Agreement or the Other Documents.  This Amendment shall not constitute a
modification of the Credit Agreement or a course of dealing with Lender at
variance with the Credit Agreement such as to require further notice by Lender
to require strict compliance with the terms of the Credit Agreement and the
Other Documents in the future, except as expressly set forth herein.

 

5.             Governing Law.  This Amendment shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflict
of laws principles of such state.

 

6.             Counterparts.  This Amendment may be executed by one or more of
the parties hereto on any number of separate counterparts, each of which shall
be deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument.  Delivery of an executed counterpart of
this Amendment by facsimile or electronic mail transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first written above.

 

 

 

CRYSTAL RIVER CAPITAL, INC.

 

 

 

 

 

By:

/s/ Rodman L. Drake

 

Name:

Rodman L. Drake

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

BROOKFIELD US CORPORATION, F/K/A BRASCAN (US) CORPORATION

 

 

 

 

 

 

 

By:

/s/ Barry Blattman

 

Name:

Barry Blattman

 

Title:

President

 

--------------------------------------------------------------------------------